Order reversed, writ dismissed, and relator remanded to the custody of the Sheriff of Onondaga County at Attica Prison to be returned to the Onondaga County Court, with directions to vacate the resentence of the relator on March 27, 1958 as a first felony offender upon his conviction of burglary in the third degree on April 8, 1957, and to resentence the relator thereon as a second felony offender. (See People ex rel. Rapacki v. Martin, 6 A D 2d 757.) All concur. (Appeal from an order of Wyoming County Court ordering that relator be remanded to the Sheriff of Onondaga County at Attica Prison to be returned to Onondaga County Court for further proceedings upon his conviction of the crime of burglary, third degree.) Present ■— MeCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.